THE THIRTEENTH COURT OF APPEALS

                                   13-13-00394-CR


                             JOSE DAVID CONTRERAS
                                       v.
                               THE STATE OF TEXAS


                                  On Appeal from the
                     299th District Court of Travis County, Texas
                         Trial Cause No. D-1-DC-08-207105


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.



November 14, 2013